          Case 1:18-cv-00425-LY Document 200 Filed 12/01/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                                                                                           F.
                          FOR THE WESTERN DISTRICT OF TEXAS                            2B2OEC-I PM2:13
                                    AUSTIN DIVISION
                                                                                                  COU
CLINICOMP INTERNATIONAL, INC.,                 §
           PLAINTIFF,                          §
                                               §
V.                                             §      CIVIL NO. A-18-CV-00425-LY
                                               §
ATHENAHEALTH, INC.,                            §
         DEFENDANT.                            §
                                               §


                 ORDER RESETTING FINAL PRETRIAL CONFERENCE
                       TO BE BY TELEPHONE CONFERENCE

       IT IS HEREBY ORDERED that this cause is reset for a FINAL PRETRIAL

CONFERENCE by telephone at 2:00 p.m. on December 18,2020. Counsel are to call the court's

telephone conference line at (877) 873-8017; Access Code: 7996289. Accordingly, the parties'

deadline for filing the initial round of final-pretrial matters is December 4, 2020.

        SIGNED this     ,LIf        day of December, 2020.




                                               UNI ED STATES
